Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Aug. 24, 2022 has been received and entered.
Currently, Claims 1, 3, 5-7, 9-10, and 12-19 are pending.  Claims 1, 3-7, 9-10, and 14-19 are examined on the merits.   Claims 12-13 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant's arguments filed Aug. 24, 2022 have been fully considered but they are not persuasive. 

Election/Restrictions
 Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 27, 2019.
Applicant's election with traverse of red ginseng in the reply filed on June 27,
2019 is acknowledged. The traversal is on the ground(s) that there is a single inventive concept. This is not found persuasive because red ginseng is specific type of ginseng, while ginseng berry is another type of ginseng. Ginseng has many species and would have physiological and chemical differences.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 20120, Aug. 9, 2017, 4/29/2020, 2/21/2020, 12/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

Claims 1, 3, 5-7, 9-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2008/0113043 A1) as evidenced by Ginseng (https://ruralaotion.orq/wp-contenl/uploads/2012/07/GSnseng-ldentification-PA.pdf) in view of Miller et al. (US 2016/0206673 A1) as evidenced by Dragon Herbs (2021, https://www.dragonherbs.com/rehmannia-root) in view of Jeon et al. (KR 2010048593 A) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Seong teaches a method of treating fatigue [0012] with ginseng fruit [0003].  Burnout syndrome includes fatigue or tiredness. Ginseng fruit would inherently contain ginsenoside Rbt, Rb2, Rc, Rd, Re, and other ginsenoside ingredients (Abstract) including Panaxadiol PD, Panaxatriol PI, and vitamins, minerals, and anthocyanidins. The amounts of ginsenoside in ginseng fruit is 0.1-10% wt [0067], Table 3 shows the ginsenoside Rbl, Rb2, Rb3, Rc, Rd, Re, Rg2 amounts. Ginseng fruit is prepared using irradiation, steaming then drying, and precipitating the dried product in a solution containing ginsenoside decomposers [0017], which would read on an extract of ginseng fruit. The same ginseng berry would contain the vitamins and minerals and anthocyanidins in the same amount for Claims 14-19. Ginseng berry is a form of fruit from ginseng (see Ginseng, Identification of American Ginseng: In fruit). A berry is also a form of a fruit. Fruit would contain ingredients in the extracts because the fruit would need to be process mechanically or chemically to obtain the ingredients inside the berry or fruit.
However, Seong does not teach red ginseng and its amounts for use with ginseng berry, red ginseng, Korean angelica extract, Korean cornel dogwood extract, deer antler extract, star anise extract, jujube extract, peppermint extract, steamed rehmannia root extract, and cinnamon extract, 30-70 wt% ginseng berry extract, Re 8.0-30.0 wt%.
Miller et al. teaches a method for benefiting health and improving sexual performance with angelica, aniseed, velvet deer antler, cinnamon, dogwood berries, red ginseng, jujube date, rehmannia, star anise (Claim 8). Steamed rehmannia root is taught because the way to use rehmannia is to steam it before use (see Dragon Herb).
Jeon et al. teaches a method for preventing fatigue with ginseng saponin is ginsenoside Re from ginseng berries, where in the ginseng extract contains 0.1-50 wt% saponin (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine red ginseng with ginseng berry, red ginseng, Korean angelica extract, Korean cornel dogwood extract, deer antler extract, star anise extract, jujube extract, peppermint extract, steamed rehmannia root extract, and cinnamon extract because the ingredients are used for treating tiredness (see Seong and Miller e tal.). One would have been motivated to make a composition with added ginsenosides from red ginseng with ginseng berry, red ginseng, Korean angelica extract, Korean cornel dogwood extract, deer antler extract, star anise extract, jujube extract, peppermint extract, steamed rehmannia root extract, and cinnamon extract for the expected benefit of treating burnout. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising 30-70 wt% ginseng berry extract of the active agent combination for the following reasons. The reference does teach the composition for treating fatigue. Seong teaches a method of treating fatigue [0012] with ginseng fruit [0003].   Jeon et al. teaches a method for preventing fatigue with ginseng saponin is ginsenoside Re from ginseng berries, where in the ginseng extract contains 0.1-50 wt% saponin (Abstract).  Burnout syndrome includes fatigue or tiredness. Thus, if would have been obvious to make a concentrated composition containing ginseng fruit and red ginseng for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a tiredness is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alien, 220 F.2d 454, 458, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention.
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use all the ingredients together because ginseng berry, red ginseng, Korean angelica extract, Korean cornel dogwood extract, deer antler extract, star anise extract, jujube extract, peppermint extract, steamed rehmannia root extract, and cinnamon extract are used in health to prevent tiredness.  One would have been motivated to make herbs known for decreasing fatigue as taught by Miller et al. and Seong.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising Re 8.0-30.0 wt% of the active agent combination for the following reasons.  The reference does teach the composition for treating fatigue.  Jeon et al. teaches a method for preventing fatigue with ginseng saponin is ginsenoside Re from ginseng berries, where in the ginseng extract contains 0.1-50 wt% saponin (Abstract).  Thus, it would have been obvious to make a concentrated composition containing Re 8.0-30.0 wt% for use as a supplement to the diet.  Additionally, the amount of a specific ingredient in a composition that is used for a treating tiredness is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Response to Arguments
Applicant argues that there is no reason to combine the references.
In response to Applicant’s argument, the ingredients are used for invigorating a person’s physiques, including fatigue, which are all symptoms of burnout.  Thus, there is a reason to combine the references.
Applicant argues that the amount of 30-70 wt% ginseng berry extract comprising 8.0-30.0 wt% ginsenoside Re is not taught.
In response to Applicant’s argument, Jeon et al. teaches a method for preventing fatigue with ginseng saponin is ginsenoside Re from ginseng berries, where in the ginseng extract contains 0.1-50 wt% saponin (Abstract).  Thus, the amount is taught for 30-70 wt% ginseng berry extract and 8.0-30.0 wt% ginsenoside Re.

Applicant argues that there is superior effect by administering the claimed extracts for treating burnout in Tables 5 and 7, Example 4-2.
In response to Applicant’s argument, the claims are directed to preventing or improving burnout syndrome.  Therefore, the use of the ingredients for treating fatigue would meet the limitation of preventing and treating burnout syndrome, which includes fatigue.  As for the synergistic effects, the claims are not commensurate in scope with the Example results.  The specific ingredients extracted by the specific solvents are not in the claims and the amounts of the ingredients are not in the claims.  Only the amounts of ginsenoside are claimed.  Please amend the claims to reflect the amounts for the other ingredients.  Thus, all the claimed ingredients and amounts are not commensurate in scope with the claims. Miller et al. indicated that synergism will occur when the individual ingredients are combined together (see Claim 1).

Applicant argues that the Miller et al reference composition does not have the same use.
In response to Applicant’s argument, Seong teaches a method of treating fatigue [0012] with ginseng fruit [0003].  Miller et al. teaches a method for benefiting health and improving sexual performance with angelica, aniseed, velvet deer antler, cinnamon, dogwood berries, ginseng, jujube date, rehmannia, star anise (Claim 8).  Part of sexual performance is fatigue.  Thus, there is a reason to use all the ingredients together as a treatment for preventing or treating a symptom of burnout syndrome, which include fatigue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655